



COURT
OF APPEAL FOR BRITISH COLUMBIA




Citation:



V.W.R. Capital Corporation v.
Keremelevski
,









2010 BCCA 599




Date: 20100104





Docket:
CA036524

Between:

V.W.R. Capital Corporation

Respondent

(
Petitioner
)

And

Bozidar Vujicic and Svetlana Vujicic

Canadian Western Trust Company

Ivanco Keremelevski

Appellants








Before:



The Honourable Madam Justice Prowse





(In Chambers)




On appeal from: Supreme
Court of British Columbia, September 24, 2008
(
V.W.R. Capital Corporation v. Keremelevski
, New Westminster Reg.
S112278)

Oral Reasons for Judgment




Appellant appearing In Person:



I. Keremelevksi





Counsel for the Respondent:



P. Roxburgh





Place and Date of Hearing:



Vancouver, British
  Columbia





January
  4, 2010





Place and Date of Judgment:



Vancouver, British
  Columbia





January 4, 2010






[1]

PROWSE J.A.
: On November 27, 2009, this Court dismissed Mr.
Keremelevskis appeal from an order
nisi
of foreclosure of a property in
Port Coquitlam, British Columbia, in which Mr. Keremelevski claimed a
beneficial interest and in which he had been living as a tenant. He has been
involved in an ongoing dispute with the registered owners of the property, Mr.
and Mrs. Vujcic. The Vujcics earlier efforts to appeal the order
nisi
failed.

[2]

Mr. Keremelevski has applied for a stay of execution under of the order
nisi
pending his intention to seek leave to appeal this Courts decision to the
Supreme Court of Canada. In that regard, he advises that he faxed a Notice of
Application for Leave to Appeal to the Supreme Court of Canada on December 23,
2009, and he has some indication that the fax was received. The Notice has not
been provided to counsel for V.W.R. but, for the purpose of this application, I
am prepared to accept that Mr. Keremelevski has initiated his application for
leave to appeal in the Supreme Court of Canada.

[3]

The respondent opposes this application on the basis that the proposed
appeal is without merit, that the amounts owing on this mortgage and at least
one other mortgage on the property exceed the equity in the property, and that
even if Mr. Keremelevski should be granted leave to appeal, and even if his
appeal should succeed, the most he could expect to receive would be a monetary
judgment.

[4]

This Court has the power to grant a stay of proceedings, including
execution, pending an appeal to the Supreme Court of Canada pursuant to s.
18(2) of the
Court of Appeal Act
. This jurisdiction is also recognized
under s. 65.1 of the
Supreme Court Act.

[5]

The criteria to be considered on an application for a stay are
essentially the same as those governing interlocutory injunctions, namely:
whether there is a serious question to be tried; whether the applicant would
suffer irreparable harm if the stay is not granted; and whether the applicant
would, on the balance of convenience, suffer more harm if the stay is refused
than the respondent would suffer if it were ordered.

[6]

In this case, with respect to the merits, Mr. Keremelevski submits that
this Court erred in not providing him with sufficient time to explain his case.
He submits that the appeal was originally set for a full day and that the
amount of time he was given was reduced so that the appeal was heard in half a
day. He submits that he was not allowed to make all of his arguments as fully
as he wished, based on the materials he filed. He submits that this Court did
not properly consider all of his arguments.

[7]

In the result, I am not persuaded that Mr. Keremelevski has satisfied
the criteria required in order to obtain a stay of proceedings. I can see no
prospect of Mr. Keremelevksi being granted leave to appeal from the judgment of
this Court, nor can I see any merit in his proposed appeal. To the extent he
continues to have any claim against the Vujicics in the Supreme Court, in
relation to the property or otherwise, he can take whatever steps are open to
him to pursue relief there. In the meantime, the respondent has been denied the
ability to pursue its entitlement to relief under the order
nisi
of
foreclosure and the interest and other costs continue to mount, not only with
respect to their mortgage but with respect to other mortgages registered
against the property. In my view, this is not a case where the interests of
justice favour a stay. In the result, I would dismiss the application for a
stay.

The Honourable Madam Justice Prowse


